OFFICE OF THE ATTORNEY   GENERAL     OF TEXAS
                         AUSTIN


                                          Yaroh lb, 1939



Hr. C. A. hsltsrs
cgrl~~b~ttorney
        , Tars8
Dear slrr




                                           March 7, 1939, wherein

                                         in San Saba County eeoh
oontaln more than                       6 end eeoh is more then
nine miles In 1e                         flood iestroyed a
number of brldfe                        the Sen Seba and Colorado
River8 with the                      6 pu~ilr were out dr from
the above so                       other and dirrorsnt soho&l#
                                  y, the enrollmsat In Dlstriot
                                  the normal tsaoher-pupil load.
                                 ba number or ,lupilrin the
                              dviae the number of teeohers em-
                                        th you we understood
                                        ne m&m tsroher than
                      eotlon 4 of the iiuralAId Lau. your
                       olear $uat what queetlon fou mat ana-
                      at your oontsntion iu that thsro ir somr
                     n the Rurcl Aid Lew uhloh exam ts these
                     oher-pupil load limit as oontasned In
                          oonoludr that your question 15 who-
                                        such limit.
          Seotion 2 of raid Rural Aid Lsw provldes that State aid
may be distributed in suoh a ray as to emiet all sohool dlatriota
oi not fa-xerthan tvientyscholastics and not more than five hundred
soholsstlos, and provides that sohools ln sparsely settled oouatles
mjrybe exempt from the minimum rsstrlotlons or twenty eoholastlos,
Mr* G. A. Walters,    Usroh lb,    1939, Page 2


as herelnatter     provldod. SIn:e we understand eeoh of these districts
ooatalna more than 20 soholaatloa,          then, is no no Ed to oonoera our-
relvra with what odvantaeea a dlatrlot of.Ieaa than 20 aoholastlos
in a sparsely settled        oounty has.    Said Seotlon 2 llkeivlae provides
that the msxlmum limitation         as to aoholaatlo population        shall not
apply ror any type of aid to aohool district& oontaining forty-eleht
aqusre miles or more, or whloh is nine mllea or more in length with c
certain provlao thereto.         iie are advised thst neither of these
aohool dlstrlota      has more than 500 aoholaatloa         and, therefore, the
provlalon    last above mentioned would not apply.             Seotlon 4 provides
that old msy be alloted        upon the basis of one teeoher for any number
of aoholastloa     from 20 to 35 and one additional           teacher for esoh
addltlonal     30 aoholaatIoa,     or fraOtIOns1 part thereor,        residing   In
the district.      There is rurther provlaion         that In making suoh oom-
putetlon,   trsnatera     into the district      shall be oounted and transrers
out or the district       shall be excluded ror the ourrent yecr.            Thnt
seotlon likewise      provides   thut where unusual or extraordlnsry
conditions    osuse an actual lnoreese in enrOllmint, an adjustment
may be made as to the number of teaoherrr. Seotlon 18, to whloh
you rerer, defines      8 sparsely settled ~dlatrlot as being one of less
than 20 enumerated acholaatlos          end lying wIthin a oounty hevlng
lest then 1400 scholastlos         enumerated in all oi the soholastloa          or
the county.      In other words, to be a sparsely          aetzled dlatrlot,
there must not only be less than 1400 saholastloa                enumeruted within
all the oorinon sohool dlstrlots         of the county but the partloular
school district      ln question must have less then 20 scholostloa.
That Scctlon proviCes the exemptIOn from the mlnlmum teaoher-cup11
load shall in no instenoe be extended to any dlatrlot                employing more
than one te::cher exoept that the State Superintendent               may grant
aid for not more than one additional           teaoher for any WauohWoommon
school district.       The vrord wsuohW refer8       to districts    of 1er.s than
20 scholastics     in counties huvlng less than 1400 soholastlos              ln
all their oonnoq sohool districts.
           The/iot  noxhere con&&i   any provlslon   tor exceptional
relief to any dlstrlct   whose number oi aoholastloa    la reduced
below the norraal teacher-pupil  load by oulemlty.    UDder the
rccts outllnod to us, your .:ueatlon must be answered in the noee-
t1ve.
                                       Yours very    truly
                                XI’TORN~YGZNG.        OF Ti?&S


                                  EY   (Slcned)     Glenn 3. iewla
                                                         ~aalstant
GPL:N
APSPTIOVLD:
(Send) Gerald CJ. :%nn,
       Attornev Caner.31 0r Texas